Exhibit32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 This certification is furnished solely pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350) and accompanies the Quarterly Report on Form10-Q (the “Form10-Q”) for the quarter ended September 30, 2012 of Blue Calypso,Inc. (the “Company”). I, William Ogle, the Chief Executive Officer of the Company, certify that, based on my knowledge: The Form10-Q fully complies with the requirements of Section13(a)or Section15(d)of the Securities Exchange Act of 1934; and The information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the periods covered in this report. Date November 19, 2012 By: /s/ William Ogle Name: William Ogle Title: Chief Executive Officer The foregoing certification is being furnished as an exhibit to the Form10-Q pursuant to Item 601(b)(32) of Regulation S-K and Section906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of Section1350, Chapter 63 of Title 18, United States Code) and, accordingly, is not being filed as part of the Form10-Q for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing.
